  


 HR 3588 ENR: Community Fire Safety Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3588 
 
AN ACT 
To amend the Safe Drinking Water Act to exempt fire hydrants from the prohibition on the use of lead pipes, fittings, fixtures, solder, and flux. 
 
 
1.Short titleThis Act may be cited as the Community Fire Safety Act of 2013. 
2.Exempting fire hydrants from prohibition on use of leadSection 1417(a)(4)(B) of the Safe Drinking Water Act is amended by inserting fire hydrants, after shower valves,. 
3.Evaluation of sources of lead in water distribution systems and alternate routing systemsThe Administrator of the Environmental Protection Agency shall— 
(1)consult with and seek the advice of the National Drinking Water Advisory Council on potential changes to the regulations pertaining to lead under the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and 
(2)request the Council to consider sources of lead throughout drinking water distribution systems, including through components used to reroute drinking water during distribution system repairs. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
